[Cite as State v. Cockroft, 2017-Ohio-7614.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                        :

                 Plaintiff-Appellee,                  :
                                                                        No. 17AP-9
v.                                                    :             (C.P.C. No. 03CR-6715)

Anthony Cockroft,                                     :          (REGULAR CALENDAR)

                 Defendant-Appellant.                 :




                                               D E C I S I O N

                                   Rendered on September 14, 2017


                 On brief: Ron O'Brien, Prosecuting              Attorney,    and
                 Kimberly M. Bond, for appellee.

                 On brief: Anthony Cockroft, pro se.


                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Defendant-appellant, Anthony Cockroft, appeals from a judgment of the
Franklin County Court of Common Pleas that denied his "Motion to Re-sentence for a
Final Appealable Order." For the following reasons, we affirm that judgment.
I. Factual and Procedural Background

        {¶ 2} In 2003, a Franklin County Grand Jury indicted appellant with counts of
aggravated robbery, aggravated murder, attempted murder, and tampering with evidence.
In 2004, a jury found him guilty of those counts and the trial court sentenced him
accordingly. This court affirmed his convictions and sentences. State v. Cockroft, 10th
Dist. No. 04AP-608, 2005-Ohio-748. The Supreme Court of Ohio, however, remanded
No. 17AP-9                                                                                 2

the matter for resentencing pursuant to State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856.
See In re Criminal Sentencing Statutes Cases, 109 Ohio St.3d 313, 2006-Ohio-2109, ¶ 35.
On remand, the trial court reimposed the same sentences it had previously imposed. This
court again affirmed, rejecting appellant's arguments that the trial court erred by not
imposing minimum and concurrent prison terms. State v. Cockroft, 10th Dist. No. 06AP-
752, 2007-Ohio-2217.
       {¶ 3} In the following ten years, appellant has filed numerous postconviction
motions. Relevant here is his motion filed on October 3, 2016, in which he requested a
resentencing in order to have a final appealable order filed in his case. He argued that
when the trial court resentenced him in 2006, its judgment entry did not comply with
Crim.R. 32(C) because it failed to include the "fact of conviction" and, therefore, was not a
final, appealable order. The trial court denied his motion.
II. Appellant's Appeal

       {¶ 4} Appellant appeals from the denial of his motion but does not assign any
errors. Normally, this failure would be grounds to reject appellant's appeal, because
pursuant to App.R. 12(A)(1)(b), an appellate court must "[d]etermine [an] appeal on its
merits on the assignments of error set forth in the briefs under App.R. 16." "Thus, this
court rules on assignments of error only, and will not address mere arguments." Ellinger
v. Ho, 10th Dist. No. 08AP-1079, 2010-Ohio-553, ¶ 70, citing In re Estate of Taris, 10th
Dist. No. 04AP-1264, 2005-Ohio-1516, ¶ 5. However, in the interests of fairness, we note
two other reasons appellant's appeal fails.
       {¶ 5} First, res judicata bars this argument. The doctrine of res judicata bars the
assertion of claims against a valid, final judgment of conviction that have been raised or
could have been raised on appeal. State v. Watkins, 10th Dist. No. 16AP-581, 2017-Ohio-
1141, ¶ 9, citing State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, ¶ 59. Appellant
could have raised the alleged deficiency in his 2006 judgment entry in his direct appeal
from that judgment. He did not. This failure bars his attempt to litigate the issue here.
State ex rel. Newell v. Gaul, 135 Ohio St.3d 187, 2013-Ohio-68, ¶ 2; State v. Peoples, 10th
Dist. No. 14AP-271, 2014-Ohio-5526, ¶ 9-10 (argument alleging noncompliance with
Crim.R. 32(C) was barred by res judicata); State v. Nicholson, 8th Dist. No. 100026,
2014-Ohio-607, ¶ 10 (same).
No. 17AP-9                                                                                           3

       {¶ 6} Second, the 2006 judgment entry does contain the "fact of conviction."
Specifically, the entry states that the case was "tried by a jury which returned a verdict on
May 10, 2004 finding the Defendant guilty of the following offenses * * *Aggravated
Robbery, * * * Aggravated Murder, * * * Attempted Murder, * * * [and] Tampering with
Evidence." This language satisfies the requirement that a judgment entry of conviction
contain the fact of conviction. State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204.1
III. Conclusion

       {¶ 7} For these reasons, we affirm the judgment of the Franklin County Court of
Common Pleas.
                                                                               Judgment affirmed.
                            TYACK, P.J., and HORTON, J., concur.




1 We also note that even if the 2006 judgment entry had not included this language, appellant would not

have been entitled to a resentencing; rather, he would have been entitled to a nunc pro tunc entry that
added such language to comply with Crim.R. 32(C). Such an entry is not a new, final order from which an
appeal may be taken. Lester at ¶ 20; State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶ 31.